 

  
   

 

  

    

ciadauhedateseeisediseny

 

Frresctitiirestivnerete

 

OCOPIED

NW lene

=ARS WH

 

LERAALAAETIN ETAT Eee read eae da nad ALA Ae SEED

ID A

Ridtiaiaaiditiitistiteniit eee fakin,

Mis AVS Ao

    

pia eae

 

     
 
         
          
   
      
 

 

STATE Fite NUMBER 2020.0114783

cook COUNTY CLERK VITAL RECORDS -
CHICAGO, ILLINOIS

MEDICAL EXAMINER/CORONER CERTIFICATE OF DEATH

meiriaee PauSbaeatasdssaeasenaisns

 

   
   
 
  
   

errtbiserstyerye

  

 

 

 

  

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

  
   
   

 

 

 

 

 
    
   

 

 

 

 

 

 

 

 

 

 

MEDICAL EXAMINER'S CASE NUMBER © ME2020-14120 ~ DATE ISSUED
DECEDENT'S LEGAL NAME , SEX 4 nore OF DEATH ;
MARTIN: ABEL SANDOVAL MALE - DECEMBER 05; 2020
COUNTY OF: DEATH: sis AGE AT LAST BIRTHDAY: DATE OF BIRTH
COOK. 56 YEARS
— GIPLOR TOWN © HOSPITAL OR OTHER INSTITUTION NAME
-- PROVISO TWP FOSTER G MC GAW HOSPITAL
PLAOE-OF DEATH :
_— INPATIENT :
BIRT! eT SOCIAL SECURITY NUMBER | STATUS AT TIME OF DEATH SURVIVING SPOUSEICIVIL UNION PARFNEI'S MAIDEN NAME | | EVER INOS. ARMED
~ GHICAGO, IL MARRIED MARINA ESPINOZA FORCES NO:
IDEN’ APT. NO CITY OR TOWN INSIDE CITY LIMITS?
CHIGAGO YES
COUNTY STATE ZIP CODE FATHERICO-PARENT’S NAME PRIOR TO FIRST MARRIAGE/CIVIL UNION MOTHER/CO-PARENT © NAME PRIOR TO FIRST MARRIAGE/CIVIL UNION
COOK He 60629 ABEL SANDOVAL ANGELES Sae5
INFORMANT'S NAME RELATIONSHIP MAILING ADDRESS
MARINA SANDOVAL WIFE cHiCAGO, (
METHOD OF DISPOSITION PLACE OF DISPOSITION LOCATION - CITY OR TOWN AND STATE. | DATE OF DISPOSITION
BURIAL SAINT MARY CATHOLIC CEMETERY EVERGREEN PARK, IL DECEMBER 12, 2020
; FUNERAL HOME

 

 

 

  

 

_* WOLNIAK FUNERAL HOME, 5700 S. PULASKI RD. CHICAGO, IL, 60629

 

 

   

 

  

 

 

 

FUNERAL DIRECTOR'S NAME FUNERAL DIRECTOR'S ILLINOIS LICENSE: NUMBER
NANCY ANN WOLNIAK COOK 034011910

“LOCAL REGISTRAR'S NAME DATE FILED WITr _OGAL REGISTRAR
ANTHONY WILLIAMS DECEMBER: 8, 2020

CAUSE OF DEATH PARTI. -PNEUMONIA >

IMMEDIATE CAUSE a
(Finat ds00e0 9¢ condition
a ia death) Que.to for as 3 consequence of}

b. NOVEL CORONA (NOVEL CORONA COYID-139 VIRUS INFECTION) VIRAL INFECTION

PRS ee ees

 

Due to {or a& a consequence of)

  

 

Due to (or #3 @ consequence of}

 

 

PART IL Enter other significant conditions contributing to death but not resulting in the underlying cauSe given in PART 1
HYPERTENSION, CHRONIC KIDNEY DISEASE, OBESITY

WAS AN AUTOPSY PERFORMED? NO

WERE AUTOPSY FINDINGS USED TO
COMP ETE CAUSE OF DEATH? N/A

 

FEMALE PREGNANCY STATUS
NOT APPLICABLE

MANNE R OF DEATH
NATURAL

 

 

DATE OF INJURY.

TIME OF INJURY

 

 

PLACE OF INJURY INJURY AT WORK?

 

 

 

LOCATION OF INJURY

 
 

 

 

DESCRIBE HOW INJURY OCCURRED

 

 

 

 

 

 

IF. TRANSPORTATION INJURY, SPECIFY:
ATTEND THE DECEASED? DATE LAST SEEN ALIVE WAS MEDICAL EXAMINER OR DATE PRONOUNCED TIME OF DEATH
CORONER CONTACTED? DECEMBER 05, 20/0 10:01 AM
CERTIFIER OATE CERTIFIED
MEDICAL EXAMINER/CORONER DECEMBER 07, 2020
NAME, ADDRESS AND ZIP. GODE OF PERSON.COMPLETING CAUSE OF DEATH

 

 

 

PONNI ARUNKUMAR MD, 2121 W HARRISON ST, CHICAGO, iL, 60612

 
 

PHYSICIAN'S LICENSE NUMBER

 

 
